Citation Nr: 0813765	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  06-06 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE


Entitlement to educational assistance benefits under Title 38 
United States Code Chapter 30 (Montgomery GI Bill).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from May 1998 to April 2000.

In May 2005, the veteran submitted an application for VA 
education benefits under Title 38, U.S.C. Chapter 30 (the 
Montgomery GI Bill).  This appeal arose from a September 2005 
decision of the Department of Veterans Affairs (VA) Regional 
Office in St, Louis, Missouri (the RO) denying such benefits.  

In her January 2006 substantive appeal, the veteran declined 
to provide testimony at a personal hearing.

FINDING OF FACT


The veteran served on active duty in the United States Air 
Force from May 1998 to April 2000, a period of  1 year, 
10 months and 13 days.


CONCLUSION OF LAW

The requirements for basic eligibility for VA educational 
assistance under Chapter 30, Title 38, United States Code 
have not been met.  38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. 
§ 21.7042 (2007); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to educational benefits 
under 38 U.S.C. Chapter 30 (the Montgomery GI Bill).

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate her claim and to assist 
her in obtaining relevant evidence. 
See generally the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 
(2007).

For two reasons, set out immediately below, the Board 
concludes that the VCAA is inapplicable in this case.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

First, the United States Court of Appeals for Veterans Claims 
(the Court) has held that VCAA notification procedures do not 
apply in cases where the applicable chapter of Title 38, 
United States Code contains its own notice provisions. 
See Barger v. Principi, 16 Vet. App. 132, 138 (2002) [VCAA 
notice was not required in case involving a waiver request].  
Specific VCAA notice was not required in this case because 
the applicable regulatory notification procedure was 38 
C.F.R. § 21.1031 (2006) for claims under Chapter 30, not the 
VCAA.
Under 38 C.F.R. § 21.1031(b) "if a formal claim for 
educational assistance is incomplete, or if VA requires 
additional information or evidence to adjudicate the claim, 
VA will notify the claimant of the evidence and/or 
information necessary to complete or adjudicate the claim and 
the time limit provisions of 
§ 21.1032(d)."  To that end, the RO advised the veteran in a 
letter dated September 6, 2005 that if information of record 
concerning her dates of service were not correct, she should 
inform VA.

Second, the Court has held that, where the facts averred by 
the claimant could never satisfy the requirements necessary 
to substantiate the claim, any deficiency in a VCAA notice 
was nonprejudicial.  See Valiao v. Principi, 17 Vet. App.229, 
232 (2003); Manning v. Principi, 16 Vet. App. 534, 542-3, and 
cases cited therein. [the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive of the matter].  See also 
VAOPGCPREC 5-2004 (June 23, 2004) [VA is not required to meet 
the VCAA duties to notify or assist a claimant where a claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit]. Because interpretation 
of a statute is dispositive of the issue addressed in this 
decision, the Board finds additional efforts to notify or 
assist the veteran is not required.

The Board adds that the veteran has been accorded appropriate 
due process.  She has presented argument on her behalf.  As 
was noted in the Introduction, she was offered the 
opportunity to present testimony at a personal hearing and 
elected not to do so.

Relevant law and regulations

The veteran has applied for basic educational assistance 
benefits under the provisions of Chapter 30, which provide, 
inter alia, an educational assistance program to assist in 
the readjustment of members of the Armed Forces to civilian 
life after their separation from military service.  See 38 
U.S.C.A. § 3001 (West 2002).  The program is available to 
individuals who meet certain criteria of basic eligibility, 
including active duty during certain prescribed dates.  See 
38 U.S.C.A. 
§ 3011; 38 C.F.R. §§ 21.7040, 21.7042 (2004).

Relevant to this claim, an individual may establish 
eligibility for basic educational assistance based on service 
on active duty under the following terms, conditions and 
requirements as listed in 38 C.F.R. § 21.7042(a):  

An individual who after June 30, 1985 first enters on 
active duty as a member of the Armed Forces must either 
(i) serve at least three years of continuous active duty 
in the Armed Forces, or (ii) in the case of an 
individual whose initial period of active duty is less 
than three years, serve at least two years of continuous 
active duty in the Armed Forces.   See 38 C.F.R. 
§ 21.7042(a)(2).

An individual who after June 30, 1985 first enters on 
active duty who has a service obligation of three years 
or more and who was discharged for the convenience of 
the government must complete 30 months of service.  
See 38 C.F.R. § 21.7042(a)(5).



Analysis

The facts in this case are undisputed.  The veteran served a 
total of 1 year, 10 months and 13 days out of a three year 
enlistment.  She was honorably discharged at the convenience 
of the government due to her pregnancy.

The RO denied the veteran's claim due to lack of qualifying 
service, noting that since the veteran was discharged for the 
convenience of the government she was required to served at 
least 30 months of active duty to qualify for VA educational 
benefits under 38 C.F.R. § 21.7042(a)(5).

The veteran argues that she received misinformation from 
military and VA personnel, specifically her commanding 
officer and a Veterans Benefits Counselor.  This contention 
fails as a matter of law.  See McTighe v. Brown, 7 Vet. App. 
29, 30 (1994); see also Office of Personnel Management v. 
Richmond, 496 U.S. 414 (1990) [payment of government benefits 
must be authorized by statute; therefore, erroneous advice 
given by a government employee cannot be used to estop the 
government from denying benefits].

In essence, the veteran appears to be raising an argument 
couched in equity in that she contends that she faithfully 
served her country, she paid money into the program, she was 
honorably discharged and she should therefore be eligible for 
VA educational benefits.  However, the Board is bound by the 
law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); 
see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).
As explained above, the Board has decided this case based on 
the law and regulations. 

The Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) 
[citing Office of Personnel Management, supra, 496 U.S. at 
426]. 

The Board further observes that the regulation provides for a 
number of other bases of entitlement to benefits under 
Chapter 30, such as additional Reserve service or service-
connected disability.  The veteran has not suggested that any 
such reason applies to her, and the record on appeal does not 
so suggest.

Although the Board is sympathetic to the veteran's concerns, 
this case is one in which the law is dispositive of the 
issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).   The 
benefits sought on appeal are therefore denied.


ORDER

Entitlement to educational assistance benefits under Title 38 
United States Code Chapter 30 (Montgomery GI Bill) is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


